Citation Nr: 9928400	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder.  He maintains that he has post-traumatic 
stress disorder due to an experience aboard ship off of 
Vietnam.  He asserts that a shell got caught in the barrel of 
a 5-inch gun.  He had to run on deck amid small arms fire and 
pour water down the barrel in order to prevent the shell from 
exploding.  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence of a clear diagnosis of current 
disability, (2) credible supporting evidence of an in-service 
stressor, or combat service if the stressor is related to 
combat, and (3) medical evidence of a nexus between the in-
service stressor and the current post-traumatic stress 
disorder disability.  38 C.F.R. § 3.304(f) (1998)

A VA psychologist has diagnosed the veteran as having post-
traumatic stress disorder due to the unexploded shell 
incident described by the veteran.  However the record does 
not contain evidence confirming that the claimed stressful 
unexploded shell incident occurred, or confirming that the 
veteran was engaged in combat at the time of the claimed 
unexploded shell incident.  Further development is required 
in order to verify the veteran's claimed stressor.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should write to the 
veteran and ask that he identify the 
name of the ship he was on when the 
shell was caught in the barrel of 
the 5-inch gun.  The veteran should 
also be asked to identify 
approximately when the event 
occurred and to provide as much 
detail as possible concerning the 
circumstances of any other alleged 
stressor.

2.  Then, the RO should undertake 
all indicated development to verify 
the veteran's claimed stressor(s), 
including obtaining a copy of the 
ship log for any time periods 
specified by the veteran.

3.  The RO should take the 
appropriate steps to secure copies 
of all VA and non-VA outpatient and 
hospital treatment records, if any, 
which relate to treatment of the 
veteran's claimed post-traumatic 
stress disorder subsequent to 
January 1997.

4.  Then, the RO should undertake 
any other indicated development, to 
include ordering another VA 
examination, if needed, to determine 
whether the veteran has post-
traumatic stress disorder due to a 
verified stressor.

5.  Then, the RO should readjudicate 
the veteran's claim, including 
making a determination as to whether 
the veteran served in combat at the 
time of any alleged stressor.  

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran 
should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



